Citation Nr: 0307722	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  02-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a heart disorder.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
left ear hearing loss and a heart disorder.


FINDINGS OF FACT

1.  The veteran currently has a left ear hearing loss 
disability.

2.  Competent evidence of a nexus between left ear hearing 
loss disability and service is not of record.

3.  Competent evidence of a heart disorder in service is not 
of record.

4.  Competent evidence of a current heart disorder is not of 
record.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or 
aggravated by service and sensorineural hearing loss may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 
(2002).

2.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and 
is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.
 
First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a May 2000 letter to the veteran, the RO stated that for a 
service connection claim the veteran must provide medical 
evidence of a current disability and medical evidence, 
preferably a doctor's statement, showing a reasonable 
possibility that the claimed conditions are related to 
service.  These criteria were also provided in a November 
2001 letter to the veteran.  The November 2001 letter also 
specified that the RO still needed evidence of recent 
treatment for the condition(s) the veteran was claiming.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a May 2000 letter the RO informed the veteran 
that the RO would request the veteran's service medical 
records and medical records from any VA Medical Centers which 
treated the veteran.  In addition, the RO stated that the 
veteran must provide the RO with the names of the medical 
centers, the medical condition treated, and the approximate 
dates of treatment.  The RO further stated that if there was 
any other evidence the veteran wished the RO to consider, 
such as medical records from a private doctor, then the 
veteran must obtain these records himself and give them to 
the RO for review.  The RO added that the veteran could not 
simply tell the RO which doctors had the veteran's records.  
The RO's November 2001 letter further advised him of the 
requirements of the VCAA and again informed him of the 
evidence he needed to submit and the evidence the VA had 
obtained and would try to obtain.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case the VA requested and obtained the veteran's 
service medical records.  In addition, the veteran indicated 
in his claim form and in a March 2000 statement that evidence 
pertaining to his service connection claim was contained at 
the West Los Angeles VA Medical Center (West LA VAMC).  The 
veteran reiterated in a June 2000 letter to the RO that the 
West LA VAMC should have the veteran's records regarding his 
continued hearing problem.  The RO requested outpatient 
treatment reports for hearing loss and heart condition from 
April 1999 to the present from the West LA VAMC and 
consequently received outpatient treatment reports from April 
1999 and February 2000.  

In a July 2000 statement, the veteran stated that there were 
additional records that the RO had not received from the West 
LA VAMC, that he had been an outpatient there for over 7 
years, and that he had had an MRI scan and a hearing test 
there.  He stated that he requested that his records be sent 
to the RO.  Subsequently, in September 2000 the RO requested 
all audio treatment records from January 1993 to the present 
from the West LA VAMC, and also requested the medical center 
to specifically indicate if the records did not exist.  In 
response, the RO received outpatient treatment records from 
December 1996 to September 2000, but records from an earlier 
time period were not received.

In November 2000 the RO requested outpatient treatment 
reports from the West LA VAMC from July 1967 to November 
1997, and asked the VAMC to specifically indicate if the 
records did not exist.

In February 2001 the RO sent a letter to the veteran 
informing him that in November 2000 the RO had requested 
outpatient treatment reports from the West LA VAMC for 
treatment from 1967 to 1997.  The RO stated that it had 
requested records from 1967 since the veteran indicated on 
his claim form that he had started receiving treatment there 
in 1967.  The RO added that it had not yet received a 
response as to whether the records existed or not.

In October 2001 the RO again requested outpatient treatment 
reports from the West LA VAMC, stating that the RO had 
received the veteran's records from November 1997 to 
September 2000, but that the RO needed to go back to an 
earlier period of time.  The RO requested that the medical 
center check its archives if necessary and if the records 
could not be found, to please indicate this to the RO.

A note dated November 2001 stated that the West LA VAMC did 
not have records before 1985.  The medical center provided a 
list of the veteran's appointment dates from 1985 to 1997, 
but the medical center indicated that the list did not 
indicate whether the veteran reported or failed to report for 
the appointments.

According to 38 C.F.R. § 3.159(c)(2), VA must make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include medical 
records from VA medical facilities.  See id.  VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
Id.  Cases in which VA may conclude that no further efforts 
are required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  Id.  

The Board finds that VA has complied with this regulation in 
its repeated requests for medical records from the West LA 
VAMC.  A note indicated that the medical center did not have 
records prior to 1985 and thus VA may conclude that no 
further efforts are required to obtain those records.  In 
addition, the veteran's accounts of the dates he was treated 
at the medical center are conflicting.  The veteran stated in 
his claim form that he received treatment there from 1967 to 
the present; he stated in a medical history form dated in 
December 2001 that he was treated there from 1974 to the 
present; and in a July 2000 letter to the RO he stated that 
he was treated there for the past 7 years, i.e., since 1993.  
In light of these conflicting accounts, the Board finds that 
it would be futile to continue requests for these records.  
Per 38 C.F.R. § 3.159(c)(2)(i), the claimant must cooperate 
fully with VA's reasonable efforts to obtain relevant 
records.  If requested by VA, the claimant must provide 
enough information to identify and locate existing records, 
including the approximate time frame covered by the records.  
Id.  The veteran stated that treatment began in 1967, or in 
1974, or in 1993.  These dates are not an approximate time 
frame, but are separated by many years. 

The Board also finds that VA has complied with 38 C.F.R. 
§ 3.159(e), which requires VA to provide the claimant with 
oral or written notice that VA has concluded that it is 
reasonably certain that the records do not exist or further 
efforts to obtain them would be futile.  In the February 2001 
letter to the veteran, the RO stated that it had requested 
the records from the West LA VAMC for treatment from 1967 to 
1997, that it had not received the records, that it was the 
only item necessary to complete the claim, and that if the 
veteran could try to obtain the records or a positive 
response from the medical center, it would expedite the 
processing of the veteran's claim.  The veteran was also 
informed of the RO's inability to obtain these records in the 
March 2002 statement of the case, which also provided the 
text of the pertinent regulation, 38 C.F.R. § 3.159(e).

In December 2001 the veteran provided a list of treatment by 
5 private physicians. However, the veteran did not provide 
authorization for the release of records for 2 of the 5 
physicians.  As for the remaining 3 physicians, in January 
2002 the RO requested medical records directly from them.  
One request was returned as undeliverable, and a second 
request was then mailed.  One physician did not reply.  One 
physician returned a medical report dated April 1999.  

According to 38 C.F.R. § 3.159(c)(1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, including records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  Id.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up would be futile.  Id.  

The Board finds that VA has substantially complied with 
38 C.F.R. § 3.159(c)(1).  The RO requested records from all 3 
of the private physicians for whom the veteran provided 
permission for the release of records.  A follow-up request 
was sent to one physician when the initial request was 
returned as undeliverable, but no reply was received.  In the 
March 2002 statement of the case, the veteran was notified 
that the RO had requested these records but that they had 
been returned as undeliverable.  As the RO informed the 
veteran in the May 2000 letter, the veteran is ultimately 
responsible for obtaining private treatment records and 
sending them to the RO for consideration of his claim.  

The Board is aware that the RO did not provide the veteran 
with an examination in conjunction with his claim, as he has 
brought forth competent evidence that he has current left ear 
disability and he has attributed the disability to service.  
However, under 38 C.F.R. § 3.326(b) (2002), it states that, 
"Provided that it is otherwise adequate for rating purposes, 
any hospital report, or any examination report from any 
government or private institution may be accepted for rating 
a claim without further examination."  In an April 1999 
private treatment report, the examiner made thorough findings 
pertaining to the diagnosis of left ear hearing loss.  Thus, 
the Board finds that this treatment report is adequate and 
constitutes an examination for VA purposes under 38 C.F.R. 
§ 3.326(b) and VA has fulfilled its duty to assist in that 
regard.

In addition, the Board finds that VA was not required to 
provide the veteran with an examination in conjunction with 
his claim for a heart disorder.  The record contained no 
competent lay or medical evidence of a current diagnosed 
heart disorder or persistent or recurrent symptoms of a heart 
disorder.  See 38 C.F.R. § 3.159(c)(4)(i)(A).  VA is not 
required to provide a medical examination to the veteran if 
this evidence is not of record.  See id.

II.  Factual Background

The July 1964 service entrance examination report showed the 
following results for hearing:


Hertz

250
500
1000
2000
3000
4000
6000
8000
Left 
ear
-
10
0
-5
-5
0
0
-

Service medical records are devoid of complaints, treatment 
or diagnoses of any hearing or cardiac disorder.  The July 
1967 separation examination report did not show that an 
audiometric test was performed.  Physical examination of the 
heart was normal.  On a report of medical history at that 
time the veteran denied having or having had ear trouble, 
hearing loss, shortness of breath, palpitation or pounding 
heart, pain or pressure in the chest or high or low blood 
pressure.

In May 2000 the veteran filed a claim for service connection 
for left ear hearing loss and heart problems.

In an April 1999 examination report, a private physician 
indicated that the veteran stated that he had had problems 
with his hearing intermittently for years.  The physician 
stated that an audiogram revealed a 75 percent hearing loss 
in the left ear with a word discrimination score of 40 
percent.  The physician added that the veteran had a 21 
percent sensorineural hearing loss in the right ear with a 50 
percent word discrimination score.  The physician stated that 
it was his impression that the veteran was having fluctuating 
hearing that may be related to allergies or cochlear hydrops, 
and recommended that the veteran have a serum FTA and ANA as 
well as an allergy evaluation.  The audiogram report from 
this examination showed the following results for the left 
ear:


Hertz

250
500
1000
2000
3000
4000
6000
8000
Left 
ear
75
75
80
70
80
70
80
65

An April 1999 VA outpatient treatment report noted that the 
veteran had a history of left hear sensorineural hearing 
loss, and that it was currently stable.

VA outpatient treatment reports show that a November 1997 MRI 
of the brain and internal auditory canals was negative.  In 
an outpatient treatment report dated December 1997 the 
examiner noted that the veteran had a history of progressive 
sensorineural hearing loss in the left ear over the past 10 
years, and that an an audiometric test revealed speech 
discrimination of 0% on the left ear.  Subsequent records 
through October 2001 show evaluation and treatment for 
hearing loss.  In a July 2000 outpatient treatment report, 
the examiner reported that the veteran had hearing loss in 
both ears, and that the veteran felt that the right ear had 
gotten worse.  The examiner also noted that the veteran 
reported noise exposure in the service, and that the veteran 
denied occupational noise exposure.

In January 2002 the veteran submitted a statement to the RO 
indicating that he wanted to obtain his military records 
because when he left the military service in 1967 he was not 
given a hearing test.  He stated that he did not realize he 
had hearing loss problems until approximately 1969 when 
people began to question his hearing ability.  At this time, 
the veteran stated, he went to his regular physician who 
tested the veteran for hearing loss and gave the veteran some 
medication which did not help.  The veteran stated that the 
doctor then recommended the veteran to a specialist.  The 
veteran stated that the specialist diagnosed the veteran with 
hearing loss and that the specialist indicated that the 
veteran's hearing loss was most likely due to excessive noise 
over a long period of time.  The veteran added that the only 
excessive noise that he had been exposed to was when serving 
in the Vietnam Conflict.  The veteran indicated that he 
started treatment at the West LA VAMC in 1974 and continued 
treatment there through the latter part of 1999.  At this 
time, the veteran stated, the medical staff asked him if he 
had filed a claim, and the veteran replied that he was 
unaware that a claim should have been filed.  

An April 2001 outpatient treatment report indicated that the 
veteran had a significant decrease in the right ear at 250, 
500, 1000, and 4000 Hertz since the last audio in January 
2001.  The physician reported that there was moderately 
severe to severe sensorineural hearing loss in the left ear.  
Another examiner in a report dated the same day as the above 
report in April 2001 stated that the veteran had left ear 
sensorineural hearing loss for 20 years which had been 
gradually worsening.  The examiner also noted that the 
veteran had a recent onset of left ear sensorineural hearing 
loss over the course of one week about a month prior which 
had been stabilizing.  The examiner reported that the veteran 
stated having rheumatic fever as a child but had normal 
hearing, and that the veteran denied having family members 
with hearing loss.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Service connection for sensorineural hearing loss (an organic 
disease of the nervous system) may be granted if manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  An organic 
disease of the nervous system is a chronic disease.  
38 U.S.C.A. § 1101 (West 1991).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides the following:

[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 
94 percent.

38 C.F.R. § 3.385 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

a.  Left ear sensorineural hearing loss

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for left ear hearing loss.

Sensorineural hearing loss of the left ear was not diagnosed 
or identified during service.  Further, sensorineural hearing 
loss has not been shown to have manifested to a compensable 
degree within one year following the veteran's discharge from 
service.  The first objective finding of left ear hearing 
loss disability was in April 1999, over 30 years after the 
veteran's discharge from service.  Although the veteran 
claims that his hearing loss began in 1969, he has submitted 
no corroborative evidence in regard to the left ear.

The veteran does have a current left ear disability under 
38 C.F.R. § 3.385.  The April 1999 examination report showed 
an auditory threshold for the left ear of greater than 40 
decibels at 500, 1000, 2000, and 3000 Hertz.   However, there 
is no competent evidence showing that the left ear hearing 
loss disability was incurred in or aggravated by service or 
that the current disability is otherwise related to service.  
The outpatient treatment records do not contain any opinion 
by a qualified examiner that his hearing loss is related to 
service, and the private physician's April 1999 statement 
likewise does not link his hearing loss to service.

Although the veteran asserted that the current left ear 
hearing loss disability is the result of inservice noise 
exposure, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medial 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992). 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for left ear hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


b.  Heart problems

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for a heart disorder.

In order to receive service connection for a heart disorder, 
there must be competent evidence of a current disability, 
evidence of incurrence or aggravation in service, and a link 
between the current disability and service.  In this case, 
there is no competent evidence of a current heart disorder in 
the veteran's file.  Nor are there any findings of a heart 
disorder in the service medical records.  Thus, without 
evidence of a current disability, the veteran's claim for 
service connection for a heart disorder must fail.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board notes that, regarding the claim for service 
connection for a heart disorder, in its March 2002 statement 
of the case the RO referred to treatment records reflecting 
coronary artery bypass graft in August 1996.  These records 
were included with the records sent by the West LA VAMC but 
they are not the veteran's records and the veteran stated in 
his VA Form 9 that he had not undergone coronary bypass 
surgery.  The RO will be directed to remove them from the 
veteran's file.  The record is otherwise devoid of any 
indication of heart disease in or after service, and in his 
statements to the Board, he has not identified the nature of 
any heart problems nor has he identified any records that 
would show heart disease.  The medical history form he 
completed in December 2001 shows treatment only for hearing 
loss.  

Although the veteran has asserted that his heart disorder is 
the result of service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a heart disorder, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for a heart disorder is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

